TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00066-CV



                        In re Jeffrey Greenstein and Charles H. Wilk


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY




                            MEMORANDUM OPINION


               The petition of relators Jeffrey Greenstein and Charles H. Wilk for writ of mandamus

is denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: February 25, 2010